Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS 

IDS dated 3/17/2022 citing issued patent from China office action is acknowledged. 

Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

DETAILED ACTION
Claims 1-18 are pending. Claims 1-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa US 20160295184 in view of Tannhauser US 20130222368.

Regarding claim 1, Ishikawa teaches, applicable to a processing device connected to a plurality
of projectors, a display, and an input device, the projection image adjustment method
comprising:

inputting, by the input device, arrangement information between the plurality of projectors to the processing device; (Ishikawa Fig.1 #110 image processing apparatus and para 32; The projection system 100 shown in FIG. 1 includes the image processing apparatus 110, which performs overall control of the system, the plurality of projectors 150, a camera 160, and an input device 170. ; The user can see arrangement also Ishikawa Fig.6 projector location detected based on the projected captured image of dots and see para 35, and 88 describing operation of inputting device)

receiving a selection operation associated with the first adjustable area through the input device to adjust and display a projection image of the first projector according to a first parameter value. (The user can input shift or even move the projector Also Ishikawa para 88, the user can indicate coordinates points [parameter values] on the calibration captured images via the input device 170 by moving the mouse or the cursor.)

Ishikawa teaches all of the limitations of claim 1 and Tannhauser further teaches 
Regarding simultaneously displaying a plurality of adjustable areas corresponding to a projection image of each of the plurality of projectors on the display connected to the processing device and simultaneously displaying the plurality of adjustable areas on projection images of the plurality of projectors according to the arrangement information; (Regarding connected to the processing device Ishikawa teaches Fig.1 #110 image processing apparatus to projectors 150 a-c. Tannhauser Fig.1 teaches projectors 111-114 projecting calibration images 101-104 para 103; and Tannhauser para 104 further teaches photo of the screen while all projectors 111, 112, 113 and 114 simultaneously project.)

And Regarding displaying a parameter setting interface corresponding to a first adjustable area among the plurality of adjustable areas on the display connected to the processing device, wherein the first adjustable area corresponds to a first projector among the plurality of projectors; (Regarding connected to the processing device Ishikawa teaches Fig.1 #110 and Tannhauser teaches Figs.1, 9, 12 and 16 and para 201; Shifting the shrunken display area on the screen (e.g. if the user presses "U", "D", "L" or "R" buttons on remote control 170, corresponding respectively to "Up", "Down", "Left" or "Right") may also be performed. Area 915 [first adjustable area among the plurality of adjustable areas 902,903,905]is an example of the shifted area 905.)

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ishikawa in view of Tannhauser at the time the invention was filed for the purpose of simultaneously transmit data to different destinations interceded to video projectors 1201 to 1206 through a high-speed network 1200. such that the claimed invention as a whole would have been obvious.

Regarding claim 2, Ishikawa and Tannhauser teach all of the claim limitations of claim 1 and further teaches, wherein the step of inputting, by the input device, the arrangement information between the plurality of projectors to the processing device comprises: 

receiving a relative positional relationship between the plurality of projectors from the input device; and (The user can see the position relationship between the projectors Also Ishikawa Para 9; a detection unit configured to detect, based on one or more captured images for calibration that are acquired by capturing the projected area and the images for calibration including the positioning markers being projected, reference points that characterize the projected area; para 35 and 38; The input device 170 can receives instructions from a user. The input device 170 can be used when a condition for generating an image for calibration is input and when a calibration result and a halfway result are finely adjusted. During the calibration mode, usually, normally, the user may perform visual and manual adjustment such that the connected projection images fit within the screen 102.)

calculating an overlapping area and a non-overlapping area of the projection image of each of the plurality of projectors according to the relative positional relationship, (The user can calculate based on how much overlap or non-overlapping area based on distance of the projected image Also Ishikawa para 9, the images for calibration including the positioning markers being projected, reference points that characterize the projected area)
 wherein the overlapping area and the non-overlapping area are set as the arrangement information. (Ishikawa Fig.4a-c and para 54 para 54, A user may adjust the projection angles and zooms of the projectors 150 such that the projected four-corner markers are arranged within the screen 102. [Fig.4 non-overlapping area and Fig.6 overlapping area are both calibration patterns i.e. set as the arrangement information])

Regarding claim 3, Ishikawa and Tannhauser teach all of the claim limitations of claim 2 and further teaches, wherein the step of simultaneously displaying the adjustable areas corresponding to the projection images of the projectors on the display connected to the processing device and simultaneously displaying the plurality of adjustable areas on the projection images of the plurality of projectors according to the arrangement information comprises: 

(The user can calculate based on how much overlap or non-overlapping area based on distance of the projected image Also Ishikawa para 9, the images for calibration including the positioning markers being projected, reference points that characterize the projected area;  Also Fig.7 shows three images. White dot have non-overlapping area while white and black dots have overlapping areas.   Fig7 is image from the system of Fig.1.  Fig.1 has #110 image processing apparatus)

wherein on the display, the adjustable areas of the plurality of projectors do not overlap with each other. (Ishikawa para 46, Each of the projection image output units 116 includes a display output interface [the images on the display are not overlapping as each has its own display displaying its own image to be projected] connected to the corresponding projector 150, and outputs, to the connected projector 150,)

Regarding claim 4, Ishikawa and Tannhauser teach all of the claim limitations of claim 1 and further teaches, wherein the step of receiving the selection operation associated with the first adjustable area among the plurality of adjustable areas further comprises: 

executing the selection operation in the first adjustable area according to the selection operation of a second adjustable area among the plurality of adjustable areas. (User moves one of the projectors. Also Ishikawa Fig. 13 and Para 114; the blending coefficient is calculated) Blending is executed when the first adjustable area is selected or placed on top of the second adjustable area, the overlap is blended.

Regarding claim 5, Ishikawa and Tannhauser teach all of the claim limitations of claim 1 and further teaches, wherein the step of receiving the selection operation associated with the first adjustable area among the plurality of adjustable areas through the input device comprises: 

receiving the selection operation for one of the plurality of adjustable areas; and (User sees the adjustable area and decides to move the image. Also Ishikawa para 49, The image processing apparatus 110 reads [receives] the calibration images [of the plurality of adjustable areas] from the calibration image storage unit)

 setting a selected adjustable area as the first adjustable area. (User selects the image to be projection onto the screen. Also Ishikawa para 49, the image processing apparatus 110 selects the calibration images [setting a selected adjustable area] in accordance with steps of the calibration process [adjustable] and causes the projectors 150 to project the selected calibration images [onto an area])

Regarding claim 6, Ishikawa and Tannhauser teach all of the claim limitations of claim 1 and further teaches, wherein the step of receiving the selection operation associated with the first adjustable area among the plurality of adjustable areas through the input device comprises: 

(User selects one of the projects to move, the image moves. Also Ishikawa para 50, generates the calibration images [plurality of adjustable areas for that projector among a plurality of projectors] optimized for the projectors 150 based on input, from the user, of installation conditions of the projectors 150 and the shape characteristics of the screen)

displaying a plurality of control points or a plurality of boundary lines associated with the selected adjustable area on the display; (All projected images are control points as thy have to be projected onto a screen. Also Ishikawa Fig. 4A-B shows Calibration patterns circles, Markers, and edge outline)

receiving a movement operation for at least one of the control points or at least one of the boundary lines through the input device; and (User input, or camera input. Also Ishikawa para 60, the input device 170 may provide a moving instruction receiving unit that receives moving instructions to move the coordinates of the reference points.)

adjusting the selected adjustable area to be set as the first adjustable area according to the movement operation. (User moves the projector based on the image projected. Also Ishikawa para 60; a moving instruction receiving unit that receives moving instructions to move the coordinates of the reference points [selected adjustable area to be set as the first adjustable area] may be provided.)

Regarding claim 7, Ishikawa and Tannhauser teach all of the claim limitations of claim 6 and further teaches, wherein the movement operation is moving a position of a first control point among the control points, and the step of adjusting the selected adjustable area to be set as the first adjustable area according to the movement operation comprises: 

setting an area formed by the moved first control point or a moved first boundary line and other control points or other boundary lines as the first adjustable area. (The user moves the projector to point onto the screen setting the screen as the area. Also Ishikawa para 61, the correction coefficient calculation unit 130 defines a projection target area [setting an area formed by moving], to which the image [first control point based on circles] as a whole is to be projected by the projectors 150a through 150c, based on the received reference points.)

Regarding claim 8, Ishikawa and Tannhauser teach all of the claim limitations of claim 6 and further teaches, wherein the display further displays a plurality of separation lines between an overlapping area and a non-overlapping area corresponding to the projection image of each of the plurality of projectors, and (User can see the projector projecting a display image outline i.e. line. Ishikawa Fig. 1 #104a shows non overlap area and overlap area of 104a and 104B. Also Fig. 12; Also Para 81, Edge detection. Also para 82-83, the calibration captured image can be converted into a gray scale (gray scale image) in advance. By doing this, for the points P1 through Pn in the horizontal direction, a line of pixels Ql through Qn that detect the upper side of the screen 102 is acquired. [for display on each of the projector display]) 

(Ishikawa Fig. 7 and para 77; shows the detection points of the four-corner markers (black quadrilaterals) and the calibration points (while circles, black circles, and outlined circles)) 
It is noted that the “boundary lines” were subject to Boolean operator “OR” in the parent claim 6 which this limitation depends on.   As such, merely converting to operator to “AND” in the dependent claim does not bring the limitation in to existence as it must be presented beforehand. 
Also (Ishikawa Fig, 12 shows black circles, black dotted line and black solid line which is a different color then the background)

Regarding claim 9, Ishikawa and Tannhauser teach all of the claim limitations of claim 4 and further teaches, wherein the step of executing the selection operation in the first adjustable area according to the selection operation of the second adjustable area among the plurality of adjustable areas further comprises: 

receiving a copy operation of the second adjustable area through the input device; and (Ishikawa para 112; acquire [receiving from a camera or user] the blending coefficients of the projectors 150a through 150c)

setting the first parameter value according to a second parameter value generated by the copy operation corresponding to the second adjustable area.(Ishikawa para 118; The geometric correction coefficients [first and second adjustable area i.e. blend overlap area] of the projectors 150 and the blending coefficients [first parameter value, brightness, color, intensity, resolution …]of the projectors 150 calculated by the correction coefficient calculation unit 132 are set in the respective correction processing units 114a through 114c in step S108 shown in FIG. 8.) Also (Ishikawa para 62; The blending coefficients are correction coefficients that are used for adjusting colors and brightness when images are superimposed in an overlapped area.) 

Regarding claim 10, Ishikawa and Tannhauser teach all of the claim limitations of claim 1 and further teaches, wherein the first parameter value comprises a color value. (Ishikawa para 62; The blending coefficients are correction coefficients that are used for adjusting colors and brightness when images are superimposed in an overlapped area.)

Regarding claim 11, Ishikawa and Tannhauser teach all of the claim limitations of claim 1 and further teaches, wherein the step of receiving the selection operation associated with the first adjustable area to adjust and display the projection image of the first projector according to the first parameter value further comprises: 

transmitting the first parameter value to the first projector (Ishikawa Fig.1 image [value] of first projector transmitted to image processing apparatus from camera), wherein the first projector synchronously adjusts the projection image according to the first parameter value.(Ishikawa para 32; The projection system 100 [is in synchronous to adjust] shown in FIG. 1 includes the image processing apparatus 110, which performs overall control [adjust the image] of the system, the plurality of projectors [first, second…]150)

Claim 12 is rejected using the same rejections as made to claim 1.
Claim 13 is rejected using the same rejections as made to claim 2.
Claim 14 is rejected using the same rejections as made to claim 3.
Claim 15 is rejected using the same rejections as made to claim 4.
Claim 16 is rejected using the same rejections as made to claim 9.
Claim 17 is rejected using the same rejections as made to claim 10.
Claim 18 is rejected using the same rejections as made to claim 11.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2011021165
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664